 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DARRELL ARCHER and KEITHA                        No. 1:12-cv-00261-NONE-JLT
     DARQUEA,
12                                                    FURTHER ORDER RE: REQUEST FOR AN
                        Plaintiffs                    ORDER OF FULL SATISFACTION
13
            v.                                        (Doc. No. 167)
14

15   J.E. BURKE CONSTRUCTION, et al.,

16                      Defendants.

17

18          Plaintiffs Darrel Archer and Keitha Darquea, proceeding pro se, initiated this civil rights

19   action pursuant to 42 U.S.C. § 1983 on February 23, 2012. (Doc. No. 1.) Plaintiffs proceeded

20   pro se until July 2, 2015, at which time the court allowed attorneys Timothy Kassouni and Angela

21   Thompson to substitute in as counsel of record for plaintiffs. (Doc. Nos. 92–95.)

22          A jury trial was held in the matter, beginning August 4, 2015. (Doc. Nos. 117–19.) The

23   jury found in favor of plaintiffs on their claims that defendants Jill Gipson, J.E. Burke

24   Construction, Inc., and Joseph Burke violated plaintiffs’ Fourth Amendment rights by unlawfully

25   seizing their personal property without a warrant and that defendants deprived plaintiffs of their

26   due process rights by failing to provide adequate notice and opportunity to be heard prior to

27   seizing their personal property. The jury awarded compensatory damages to plaintiffs in the

28   amount of $937.36 “plus interest due as of [August 6, 2015]” against defendant Jill Gipson and

                                                       1
 1   $1.00 against defendants Joseph Burke and/or J.E. Burke Construction, Inc. (Doc. No. 121.) In

 2   addition, the jury awarded punitive damages in the amount of $800.00 against Gipson and

 3   $200.00 against J.E. Burke Construction, Inc. (Doc. No. 122.) Final judgment was entered by

 4   this court on August 10, 2015. (Doc. No. 125.)

 5           On December 28, 2015, the court awarded plaintiffs $50,287.83 in attorneys’ fees,

 6   litigation expenses, and taxable costs. (Doc. No. 133.) An abstract of judgment in the amount of

 7   $52,028.83 issued on September 19, 2016, naming defendants as judgment creditors and listing

 8   plaintiffs’ home address as the address to which any payment should be returned. (Doc. No.

 9   150.) The abstract of judgment was recorded with the Kern County Recorder’s Office on October

10   17, 2016. (Doc. No. 167-1 at 2.) A corresponding writ of execution was issued by this court on

11   November 9, 2016. (Doc. No. 152.)

12           According to the documents presented by defendants, on November 20, 2016, defendants

13   mailed a check in the amount of $52,028.83 to plaintiffs’ address of record. (Doc. Nos. 167 at 6,

14   ¶ 5; 167-2; 167-3.) The check was made out to “DARREL ARCHER AND KEITHA

15   DARQUEA AND THEIR ATTORNEYS TIMOTHY V. KASSOUNI AND ANGELA

16   THOMPSON.” (Doc. No. 167-2.) Defendants sent the check along with a transmittal letter that

17   requested plaintiffs sign an attached “Acknowledgement of Full Satisfaction of Judgment” and

18   return that executed acknowledgement to defendants. (Doc. No. 167-3.) It is undisputed that

19   plaintiffs did not return an executed acknowledgement. It is also undisputed that the check was

20   never cashed and has now expired.
21           On April 19, 2017, the court granted counsels’ motion to withdraw as attorneys of record

22   after both Attorneys Kassouni and Thompson represented that there had been a breakdown in

23   communication between counsel and plaintiffs and that plaintiffs had breached an agreement to

24   pay counsels’ expenses and fees. (Doc. No. 158.) This left plaintiffs once again proceeding pro

25   se in this action.

26           Due to the recording of the abstract of judgment, defendant Gipson apparently has been
27   hampered in her attempts to obtain refinancing of a mortgage on her personal real property. (See

28   Doc. No 167 at 7, ¶ 7.) On March 4, 2021, defendants Jill Gipson, J.E. Burke Construction, Inc.,

                                                      2
 1   and Joseph Burke applied for an order of full satisfaction of judgment in this action. (Doc. No.

 2   167.) Defendants claim to have satisfied the judgment entered against them by sending the

 3   November 2016 check made out to plaintiffs and plaintiffs’ trial counsel for the full amount of the

 4   judgment. (Id.)

 5          Defendants did not invoke any particular rule of procedure or statute in connection with

 6   their application, but the court interprets it as one brought under California Code of Civil

 7   Procedure (“CCCP”) § 724.050 (titled “Demand upon judgment creditor”). See Fed. R. Civ. P.

 8   69(a)(1) (providing that a money judgment is enforced by a writ of execution and that the

 9   procedure of execution and any “proceedings supplementary to and in aid of judgment or

10   execution” must “accord with the procedure of the state where the court is located”).

11          CCCP § 724.050 provides the procedure by which a judgment debtor may demand that a

12   judgment creditor execute and file with the court or return to the judgment debtor a written

13   acknowledgment of satisfaction of judgment. If the judgment creditor fails to comply with the

14   demand within fifteen (15) days, the judgment debtor making the demand may apply to the court

15   for an order requiring the judgment creditor to comply with the demand. Id. at § 724.050(d). “If

16   the court determines that the judgment has been satisfied and that the judgment creditor has not

17   complied with the demand, the court shall either (1) order the judgment creditor to comply with

18   the demand or (2) order the court clerk to enter satisfaction of the judgment.” Id.

19          Section 724.050 “has been interpreted to require the trial court to first determine whether

20   the judgment has been satisfied in fact before ordering entry of satisfaction of judgment.”
21   Schumacher v. Ayerve, 9 Cal. App. 4th 1860, 1863 (1992) (internal citations and quotations

22   omitted). Where the sufficiency of the amount tendered is disputed, a judgment creditor may

23   legitimately refuse to acknowledge satisfaction of a judgment. See id. at 1862. That is not the

24   case here. The amount tendered is equal to the amount set forth in the September 19, 2016

25   abstract of judgment. No party suggests any additional sums were due. (See infra n. 1.)

26          A creditor may evidence acceptance of a payment as full satisfaction “actually or by
27   implication,” such as by retaining a check for an “unreasonable length of time without protest as

28   to its being in full payment, even though uncashed.” Besco Enters., Inc. v. Carole, Inc., 274 Cal.

                                                       3
 1   App. 2d 42, 43–45 (1969) (emphasis in original). Plaintiffs arguably did just this, holding onto

 2   the check provided by defendants until it expired.

 3          In a May 5, 2021 order, the court indicated that it “may be appropriate to find that the

 4   payment has been accepted by implication. Nonetheless, the court has concerns about whether

 5   that result would be just under the circumstances.” (Doc. No. 170 at 5–6.) The court provided

 6   the following explanation, which, for the sake of expedience, it quotes at length here:

 7                  Attorney Kassouni, through counsel of his own, explains that as of
                    November 2016, plaintiffs and Attorneys Kassouni and Thompson
 8                  were engaged in a lawsuit over legal services provided and the fees
                    for those services. (Doc. No. 169-1 at ¶¶ 2–3.) Attorney Kassouni
 9                  sent a letter to plaintiffs demanding that they sign the check and
                    then turn it over to Kassouni’s firm to be placed in the client trust
10                  fund account for plaintiffs. (Id. at ¶ 4.) On July 13, 2017, plaintiff
                    Darrell Archer informed Attorney Kassouni that the check had
11                  expired uncashed. (Id. at ¶ 6.) Attorney Kassouni has also
                    submitted judicially noticeable documents indicating that on
12                  August 16, 2019, he obtained a judgment in the amount of
                    $27,769.17 against plaintiffs (his former clients). (Doc. No. 169-2
13                  at 23.) Costs were later awarded in the amount of $10,200.60. (See
                    id. at 24–33.) As of March 9, 2021, Attorney Kassouni claims that
14                  plaintiffs owe him $40,834.58 with interest accruing every day at
                    the rate of $10.41 per day. (Doc. No. 169-1 at ¶ 13.)
15
                    What is missing from Attorney Kassouni’s objection to the pending
16                  motion in this action, however, is any authority suggesting that the
                    underlying dispute over fees between him and plaintiffs undermines
17                  the simple reality that defendants sent plaintiffs a check sufficient
                    to cover the entire judgment due. Defense counsel received
18                  electronic notice of the form of the abstract of judgment issued in
                    September 2019 and the associated writ of attachment issued in
19                  November 2019. (See Doc. Nos. 150, 152.) Nothing in the record
                    before this court demonstrates that either of plaintiffs’ trial counsel
20                  objected either to the court or to defendants in a timely manner
                    following the issuance of the abstract of judgment, the writ of
21                  execution, or the check to plaintiffs. While the court finds no
                    reason to blame Attorney Kassouni for this situation, the record
22                  does not support placing upon defendants the entire burden of the
                    apparently ongoing dispute between plaintiffs and counsel
23
                    That said, allowing defendants to obtain an order indicating they
24                  have satisfied the judgment under these circumstances may unjustly
                    enrich defendants at the expense of complicating collection of the
25                  judgment obtained against plaintiffs by their former trial counsel.
                    Because the check went uncashed, defendants have thus far paid
26                  nothing toward a somewhat significant judgment. However, the
                    parties have not directed the court to any procedure or authorities
27                  that would empower the court to address this situation. Although
                    certain parties to this case appear incapable of effectively
28                  communicating with each other, the court will direct all interested

                                                      4
 1                  parties (defense counsel, plaintiffs’ former counsel, and plaintiffs)
                    to meet and confer telephonically within seven (7) days of this
 2                  order to determine whether they can resolve the dispute over
                    satisfaction of judgment without further judicial intervention.
 3                  Thereafter, within fourteen (14) days of the date of this order, the
                    parties are directed to either file a stipulation setting forth their
 4                  agreement or a joint status report setting forth their respective
                    positions. As part of any joint status report, Attorney Kassouni
 5                  shall set forth any authorities he believes empower the court to act
                    in a manner consistent with his interests. Plaintiffs and Attorney
 6                  Kassouni are forewarned that the court is currently inclined to grant
                    defendants’ motion if the matter is not resolved by stipulation.
 7

 8   (Id. at 5–7 (footnotes omitted).)

 9           On May 18, 2021, plaintiffs filed an opposition to the request for full satisfaction of

10   judgment, which appears to have been authored before the above-ordered meet and confer had

11   taken place. (Doc. No. 171.) Plaintiffs indicate therein, although the court notes that the

12   document is not signed under penalty of perjury, that they were “unable to cash the check because

13   Kassouni and Thompson would not sign off on it.” (Id. at 2.) Plaintiffs claim they attempted to

14   contact the insurance company that issued the check but were told the person handling the matter

15   was on vacation and that he was the only person who could act on the matter. (Id.) According to

16   plaintiffs, “[b]y the time [that agent] was supposed to be back from vacation the check had

17   expired.”1 Plaintiffs maintain that the check was not proper satisfaction of the judgment because

18   it was made out to individuals who were not beneficiaries of the judgment entered by this court.

19   (Id. at 3.)

20           On May 19, 2021, defendants and Attorney Kassouni filed a joint status report detailing

21   the result of the attempted meet and confer and providing their respective positions. (Doc. No.

22   172.) According to Attorney Kassouni, the parties were able to reach agreement on certain

23   disputes as follows:

24                  (1) the amount of the outstanding judgment in favor of Darrell
                    Archer and Keitha Darquea as of November 30, 2016, was
25                  $52,028.83; (2) the check mailed on November 30, 2016, in the
                    amount of $52,028.83, caused a cessation of the accrual of interest;
26                  (3) Tim Kassouni has a judgment in his favor and against Mr.
27   1
       Plaintiffs’ May 18, 2021 filing suggested that the original payment failed to include the interest
28   due at that time. (Doc. No. 171 at 2.) The parties’ joint status report indicates this dispute has
     been resolved. (Doc. No. 172 at 2.)
                                                      5
 1                  Archer and Ms. Darquea for the value of his unpaid attorneys’ fees
                    in the sum of $41,448.77 (as of May 6, 2021, with interest accruing
 2                  at the daily rate of $10.41 each day thereafter).

 3   (Id. (footnote omitted).) However, the parties were unable to reach agreement on how the funds

 4   should be distributed. Defendants are willing to issue new checks if plaintiffs and Attorney

 5   Kassouni could reach agreement, but plaintiffs and Attorney Kassouni were apparently unable to

 6   reach an agreement on the amount to be distributed to each. (Id. at 2.) According to Attorney

 7   Kassouni, this leaves the court with several “unenviable” options, including:

 8                  (1) denying the motion outright, which will just leave the parties to
                    their own devices and would be fundamentally unfair to Ms.
 9                  Gipson, or (2) granting the motion outright, which would leave Mr.
                    Kassouni to his own devices to collect his judgment and which
10                  would be fundamentally unfair to Mr. Kassouni, or (3) the most
                    equitable option, directing the judgment debtor to pay to Mr.
11                  Kassouni the amount he is owed by Mr. Archer and Ms. Darquea
                    and remit the remainder to the judgment creditors and only the
12                  judgment creditors.

13   (Doc. No. 172 at 2.)

14          Attorney Kassouni takes the position that defendants’ issuance of a check to plaintiffs and

15   their former attorneys was “understandable” in light of the fact that any attorney’s fees owed to

16   those attorneys would operate as a lien against any award to plaintiffs, but asserts that the

17   approach taken by defendants did not actually satisfy the judgment because it could not actually

18   be cashed by the judgment creditors (i.e., plaintiffs) without the consent of their counsel. (See id.

19   at 3–4.) Attorney Kassouni advocates for the third option listed above: having the court enter an

20   order directing defendants to issue one check to Attorney Kassouni for $41,448.77 (plus interest

21   accruing at the daily rate of $10.41 from May 6, 2021) and one to plaintiffs for the balance of the

22   judgment. (See id. at 5.) Attorney Kassouni maintains this court has the power to do so because

23   the fees owed to him operate as a priority lien against the judgment entered in this case. (Id.)

24   There is support for this assertion. Under California law, a lien for attorneys’ fees arises by

25   operation of law with a priority date of the date the retainer agreement was entered into, Crasnick

26   v. Marquez, 248 Cal. App. 4th Supp 1, *6 (2016) (citing Little v. Amber Hotel Co., 202 Cal. App.

27   4th 280, 293 (2011) (“attorney’s lien arises upon execution of the retainer agreement”).)

28   Although the lien is unenforceable until a fee award is reduced to judgment , id., the priority of

                                                       6
 1   any such lien is determined by the retainer agreement, which in this case was signed June 29,

 2   2015, (see Doc. No. 172-1), and thus predates the August 10, 2015 judgment in this case, (see

 3   Doc. No. 125).

 4           Attorney Kassouni suggests this court may therefore offset these judgments against one

 5   another pursuant to CCCP § 708.470, which provides:

 6                    If the judgment debtor is entitled to money or property under the
                      judgment in the action or special proceeding and a lien created
 7                    under this article exists, upon application of any party to the action
                      or special proceeding, the court may order that the judgment
 8                    debtor’s rights to money or property under the judgment be applied
                      to the satisfaction of the lien created under this article as ordered by
 9                    the court. Application for an order under this section shall be on
                      noticed motion. The notice of motion shall be served on all other
10                    parties. Service shall be made personally or by mail.2
11   Attorney Kassouni’s suggestion appears to be well founded. He possesses a judgment against

12   plaintiffs. Even though he has thus far been able to obtain a writ of execution, the authorities

13   outlined above suggest that judgment perfects an attorney’s fee lien that predates plaintiffs’

14   judgment in this case. Nonetheless, Attorney Kassouni has not followed the proper procedure

15   regarding such a request. The court does not believe the joint status report qualifies as a “noticed

16   motion.” Moreover, related provisions within the same Article (Article 5, Lien in Pending Action

17   or Proceeding) as CCCP § 708.740 appear to require other procedural steps. Therefore, Attorney

18   Kassouni is directed to file a noticed motion in accordance with the requirements of the procedure

19   he invokes. Any such motion shall be filed within twenty-one (21) days of the date of this order.

20   If at any point Attorney Kassouni decides not to file such a motion, he shall notify the court of
21   that decision immediately.

22   /////

23   /////

24   /////

25   /////

26   /////
27
     2
28     Attorney Kassouni also relies on CCCP § 708.470(b), which allows the holder of a lien subject
     to CCCP § 708.470 to intervene in an “action or special proceeding.”
                                                    7
 1          The court regrets the delays that have impacted this dispute. However, the ongoing

 2   judicial resource emergency in the Eastern District of California has caused extraordinary

 3   backlog, particularly in civil cases. The parties are instructed therefore to be particularly careful

 4   to concisely but completely brief the matters in dispute.

 5   IT IS SO ORDERED.
 6
        Dated:     June 29, 2021
 7                                                         UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       8
